Exhibit 10.2

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR EXEMPTION FROM REGISTRATION UNDER THE FOREGOING LAWS.

 

SENIOR SECURED NOTE

 

[$4,500,000](1)

New York, New York

Issue Date: April 21, 2005

Stated Maturity: April 21, 2007

 

FOR VALUE RECEIVED, GENAISSANCE PHARMACEUTICALS, INC., a Delaware corporation
and LARK TECHNOLOGIES, INC., a Delaware corporation (each, a “Borrower” and
collectively, the “Co-Borrowers”), hereby jointly and severally promise to pay
to the order of [XMARK OPPORTUNITY FUND, L.P., a Delaware limited
partnership][XMARK OPPORTUNITY FUND, LTD., a Cayman Islands exempt
company][XMARK JV INVESTMENT PARTNERS, LLC, a Delaware limited liability
company] (together with its successors and assigns, the “Holder”), at its office
located at 301 Tresser Boulevard, Suite 1320, Stamford, Connecticut 06901, or at
such other location as the Holder may otherwise direct in writing, the principal
amount of FOUR MILLION FIVE HUNDRED THOUSAND DOLLARS and 00/100 ($4,500,000) in
lawful money of the United States, together with interest thereon calculated
from the date hereof and payable in accordance with the provisions of this
promissory note (this “Note”).

 

Article 1.                                            Purchase Agreement.  This
Note is the Senior Secured Note due 2007 of the Co-Borrowers referred to in that
certain Note and Warrant Purchase Agreement (the “Purchase Agreement”), of even
date herewith, by and between the Holder, [insert name of other Xmark purchasing
entities] and the Co-Borrowers.  This Note is subject to the terms and
conditions of the Purchase Agreement (which is incorporated by reference
herein), and capitalized terms not expressly defined herein shall have the
meaning ascribed to such terms in the Purchase Agreement.

 

Article 2.                                            Maturity.  The entire
unpaid principal amount of the Note and any accrued and unpaid interest thereon
shall be due and payable on the second anniversary of the Issue Date, i.e.,
April 21, 2007, unless such amounts become due and payable earlier upon
acceleration or otherwise in accordance with the terms of the Purchase
Agreement.

 

Article 3.                                            Secured Obligation.  This
Note is secured by the Collateral (as defined in the Security Documents).  The
Security Documents grant the Holder certain rights with respect to the
Collateral upon the occurrence of an Event of Default.

 

Article 4.                                            Maximum Interest. 
Anything contained in this Note or the Purchase Agreement to the contrary
notwithstanding, the Holder does not intend to charge, and the Co-Borrowers
shall not be required to pay, interest or other charges in excess of a maximum
rate of

 

--------------------------------------------------------------------------------

(1)  Aggregate principal amount to be allocated between the three Xmark
entities.

 

 

--------------------------------------------------------------------------------


 

ten percent (10%) per annum over the interest rate otherwise provided for in the
Purchase Agreement.  Any payments in excess of such maximum rate shall be
refunded to the Co-Borrowers or credited against principal hereunder at the
election of the Holder.

 

Article 5.                                            Waiver of Presentment,
Demand and Dishonor.

 

5.1                                 Each of the Co-Borrowers hereby waives
presentment for payment, protest, demand, notice of protest, notice of
non-payment and diligence with respect to this Note, and waives and renounces
all rights to the benefit of any moratorium, appraisement, exemption or
homestead now provided or that hereafter may be provided by any federal or
applicable state statute, including but not limited to exemptions provided by or
allowed under the U.S. Bankruptcy Code (or similar state laws affecting
creditors’ rights and any successors thereto), both as to itself and as to all
of its property, whether real or personal, against the enforcement and
collection of the obligations evidenced by this Note and any and all extensions,
renewals and modifications hereof.

 

5.2                                 No failure on the part of the Holder to
exercise any right or remedy hereunder with respect to one or more of the
Co-Borrowers, whether before or after the happening of a Default or an Event of
Default, shall constitute a waiver of any future Default or Event of Default or
of any other Default or Event of Default.  No failure to accelerate the debt of
the Co-Borrowers evidenced hereby by reason of a Default or an Event of Default
or indulgence granted from time to time shall be construed to be a waiver of the
right to insist upon prompt payment thereafter; or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right the Holder may have, whether by the laws of the state governing
this Note, by agreement or otherwise; and each of the Co-Borrowers hereby
expressly waives the benefit of any statute or rule of law or equity that would
produce a result contrary to or in conflict with the foregoing.

 

Article 6.                                            Amendment; Waiver. 
Subject to the terms of the Purchase Agreement, no modification, alteration,
waiver or change of any of the provisions hereof shall be effective unless in
writing and signed by the Co-Borrowers and the Holder and, then, only to the
extent set forth in such writing.

 

Article 7.                                            Governing Law; Consent to
Jurisdiction.  This Note shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without reference to the choice of
law principles thereof.  Each of the Co-Borrowers and, by accepting this Note,
the Holder hereby (a) irrevocably consents and submits to the non-exclusive
jurisdiction of the state and federal courts located in the State of New York in
connection with any suit, action or other proceeding directly or indirectly
arising out of or relating to this Note, and (b) irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding which is brought in any such
court has been brought in an inconvenient forum.

 

Article 8.                                            No Jury Trial.  Each of
the Co-Borrowers acknowledges and agrees that any controversy which may arise
under this Note is likely to involve complicated and difficult issues. 
ACCORDINGLY, EACH OF THE CO-BORROWERS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY IRREVOCABLY AND

 

2

--------------------------------------------------------------------------------


 

UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE.
 Each of the Co-Borrowers certifies and acknowledges that (i) it has not
represented, expressly or otherwise, that it would not, in the event of
litigation, seek to enforce the foregoing waiver, (ii) it has considered the
implications of this waiver, and (iii) the Holder has been induced to accept
this Note by, among other things, the waivers and certifications in this
Article 8.

 

Article 9.                                            Assignment.  This Note
shall be binding upon each of the Co-Borrowers, its successors and its assigns,
and shall inure to the benefit of Holder, its successors and its assigns.

 

Article 10.                                     Joint and Several.  Each of the
Co-Borrowers hereby agrees that the obligations of the Co-Borrowers hereunder
are joint and several as between them and their respective successors and
assigns.

 

[Signature Page Follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Co-Borrowers has executed and delivered this
Senior Secured Note as of the date first set forth above.

 

 

 

GENAISSANCE PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

LARK TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Senior Secured Note]

 

--------------------------------------------------------------------------------